Case 2:20-cv-00154-JRS-DLP Document 33 Filed 11/20/20 Page 1 of 8 PageID #: 162




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  TERRE HAUTE DIVISION

 DANIEL FAVELA,                                      )
                                                     )
                              Plaintiff,             )
                                                     )
                         v.                          )       No. 2:20-cv-00154-JRS-DLP
                                                     )
 RICHARD BROWN,                                      )
 FRANK LITTLEJOHN,                                   )
 KEVIN GILMORE,                                      )
 JERRY SNYDER,                                       )
 CHARLES DUGAN,                                      )
 JERRICHA MEEKS,                                     )
 DAWN AMMERMAN,                                      )
 RANDALL PURCELL,                                    )
 TAMMY MARK,                                         )
 JOSHUA COLLINS,                                     )
 BEVERLY GILMORE,                                    )
 BRUCE LEMMON,                                       )
 ROBERT CARTER,                                      )
 JACK HENDRIX,                                       )
 MICHAEL OSBURN,                                     )
 SONYA PHIPPS,                                       )
 MATT LEOHR,                                         )
 ANDREA MASON,                                       )
 RANDY VANVLEET,                                     )
 TRAVIS DAVIS,                                       )
                                                     )
                              Defendants.            )

          ORDER DENYING DEFENDANTS' PARTIAL MOTION TO DISMISS

        On March 20, 2020, plaintiff Daniel Favela filed this 42 U.S.C. § 1983 action alleging that

 his housing in solitary confinement at Wabash Valley Correctional Facility (WVCF) from

 approximately 2011 to November 2019 violated his Fourth, Fifth, Eighth, and/or Fourteenth

 Amendment rights. Dkt. 1; dkt. 17. Mr. Favela additionally brings state law tort claims against

 each of the defendants, a negligent training/supervision claim against some individual defendants
Case 2:20-cv-00154-JRS-DLP Document 33 Filed 11/20/20 Page 2 of 8 PageID #: 163




 who held supervisory roles, and a First Amendment retaliation claim against defendant

 investigators Vanvleet and Davis. Dkt. 17.

        The defendants have filed a partial motion to dismiss, alleging that any claims, both federal

 and state, based on alleged conduct that took place prior to March 20, 2018, should be dismissed

 because they are barred by the applicable two-year statute of limitations. Dkt. 19. Additionally,

 the defendants argue that all claims against Beverly Gilmore, Tammy Mark, Joshua Collins, and

 Bruce Lemmon should be dismissed as barred by the statute of limitations because their

 employment at WVCF and any actions the plaintiff alleges concerning these individuals predated

 March 20, 2018. Id.; dkt. 20.

                                         I. Legal Standard

        The defendants seek relief under Rule 12(b)(6) of the Federal Rules of Civil Procedure, but

 "the appropriate vehicle for resolving an affirmative defense is a motion for judgment on the

 pleadings under Rule 12(c), not a Rule 12(b)(6) motion." Gunn v. Cont'l Cas. Co., 968 F.3d 802,

 806 (7th Cir. 2020); see also Brownmark Films, LLC v. Comedy Partners, 682 F.3d 687, 690 (7th

 Cir. 2012) (stating, "we have repeatedly cautioned that the proper heading for such motions is a

 Rule 12(c), since an affirmative defense is external to the complaint."); cf. Brooks v. Ross, 578

 F.3d 574, 579 (7th Cir. 2009) (example of pragmatic exception where complaint unambiguously

 set forth dates establishing statute-of-limitations defense). "Observing the distinction is necessary

 to allocate correctly the burdens of pleading and proof." H.A.L. N.Y. Holdings, LLC v. Guinan,

 958 F.3d 627, 632 (7th Cir. 2020). Accordingly, the Court construes the defendants' motion as one

 under Rule 12(c), and the defendants bear "the burden of showing that the allegations of the

 complaint and an answer showed that an affirmative defense conclusively" defeat Mr. Favela's

 older claims as a matter of law. Gunn, 968 F.3d at 807.



                                                  2
Case 2:20-cv-00154-JRS-DLP Document 33 Filed 11/20/20 Page 3 of 8 PageID #: 164




           In considering the motion, Mr. Favela's factual allegations are accepted as true and given

 the benefit of all reasonable inferences. Orgone Capital III, LLC v. Daubenspeck, 912 F.3d 1039,

 1044 (7th Cir. 2019). The Court "may also take judicial notice of matters of public record and

 consider documents incorporated by reference in the pleadings." Id.

                                             II. Discussion

           Mr. Favela was placed in solitary confinement at WVCF from approximately 2011 to

 November 2019, a period of eight years. Dkt. 17 at 2. "The parties are in agreement that the 2 year

 statute of limitations applies to the Federal Claims brought pursuant to 42 U.S.C. § 1983." Dkt. 31

 at 1-2.

           "[I]n § 1983 actions, federal courts apply the statute of limitations governing personal

 injury actions in the state where the injury took place. In Indiana, such claims must be brought

 within two years." Serino v. Hensley, 735 F.3d 588, 590 (7th Cir. 2013) (citation omitted). The

 defendants argue that because the statute of limitations for federal claims is two years, any claims

 based on alleged actions occurring prior to March 20, 2018—two years prior to the filing of the

 complaint—are barred.

           Mr. Favela argues that the older claims are not barred because all claims were tolled under

 the doctrines of continuing harm/continuing violation and concealment. Dkt. 31 at 3. Mr. Favela

 also contends that the state law claims have a 5-year statute of limitations and "when there is a

 civil conspiracy, the statute of limitations begins running upon the last overt act of any tortfeasor,

 which means claims against Beverly Gilmore, Tammy Mark, Joshua Collins, and Bruce Lemmon

 are not barred by the statute of limitations." Id. at 1.




                                                     3
Case 2:20-cv-00154-JRS-DLP Document 33 Filed 11/20/20 Page 4 of 8 PageID #: 165




         The Court will address the continuing harm/continuing violation doctrine as it pertains to

 Mr. Favela's federal and state claims, as the Court finds that the application of this doctrine is

 dispositive.

         As the Seventh Circuit recently explained,

         The continuing violation doctrine . . . is aimed at ensuring that illegal conduct is
         punished by preventing a defendant from invoking the earliest manifestation of its
         wrongdoing as a means of running out the limitations clock on a course of
         misconduct that persisted over time; the doctrine serves that end by treating the
         defendant's misconduct as a continuing wrong and deeming an action timely so
         long as the last act evidencing a defendant's violation falls within the limitations
         period. . . . Thus, where the violation at issue can be characterized as a continuing
         wrong, the limitations period begins to run not when an action on the violation
         could first be brought, but when the course of illegal conduct is complete.

 United States v. Spectrum Brands, 924 F.3d 337, 350 (7th Cir. 2019) (internal citations omitted).

 "A violation is continuing where it would be unreasonable to require or even permit [a prisoner]

 to sue separately over every incident of the defendant's unlawful conduct." Turley v. Rednour, 729

 F.3d 645, 651 (7th Cir. 2013). For a continuing harm, the statute of limitations begins to run on

 the last occurrence of the harm. Id. In Indiana, "[t]he doctrine of continuing wrong applies where

 an entire course of conduct combines to produce an injury . . . . When this doctrine attaches, the

 statutory limitations period begins to run at the end of the continuing wrongful act . . . . In order to

 apply the doctrine, the plaintiff must demonstrate that the alleged injury-producing conduct was

 of a continuous nature." Johnson v. Blackwell, 885 N.E.2d 25, 31 (Ind. Ct. App. 2008) (citing

 Garneau v. Bush, 838 N.E.2d 1134, 1143 (Ind. Ct. App. 2005)), trans denied.

         Mr. Favela argues that the defendants' conduct spanned eight years and caused him to suffer

 various injuries that are the "culmination of a prolonged stay in solitary confinement," and the

 statute of limitations began to run in November of 2019 upon his release from solitary confinement.

 Dkt. 31 at 7. In his complaint, Mr. Favela alleges that during this eight-year period, his placement



                                                    4
Case 2:20-cv-00154-JRS-DLP Document 33 Filed 11/20/20 Page 5 of 8 PageID #: 166




 was not meaningfully reviewed and to the extent that any reviews were done, these were pretextual

 and boilerplate and violated Due Process. Dkt. 17 at 2. He alleges that he was "subjected to

 prolonged continuous indefinite solitary confinement, which created a strong likelihood of

 physical and mental harm." Dkt. 1 at 11. The defendants argue that the plaintiff alleges in "464

 paragraphs" individual acts of the defendants in violation of his rights and "that his due process

 rights were violated by each of his monthly reviews" for each year spanning 2011 to 2019, and

 simply "grouping" these reviews together does not toll the statute of limitations. Dkt. 32 at 4-5.

        In Johnston v. Wetzel, a factually similar case involving a Pennsylvania inmate who alleged

 Fourteenth and Eighth Amendment violations due to his seventeen-year placement in solitary

 confinement, the district court held that the continuing violation doctrine applied to the plaintiff's

 claims because the plaintiff "has not alleged a series of distinct wrongs but rather he has claimed

 that Defendants' conduct is part of a continuing seventeen-year practice of unconstitutionally

 restricting him to solitary confinement." 431 F. Supp. 3d. 666, 676 (W.D. Penn. 2019).

        "The Supreme Court held in Hewitt [v. Helms, 459 U.S. 460 (1983)] that the Due Process

 Clause mandates that prison officials periodically review whether an inmate placed in

 administrative segregation continues to pose a threat." Isby v. Brown, 856 F.3d 508, 524 (7th Cir.

 2017). Inmates placed in solitary confinement are entitled to "an informal and nonadversary

 periodic review (the frequency of which is committed to the discretion of the prison officials) that

 keeps administrative segregation from becoming a pretext for indefinite confinement." Id. at 525

 (internal quotation omitted).

        The defendants point to National Railroad Passenger Corp. v. Morgan's "holding that a

 Title VII plaintiff could not recover for discrete discriminatory acts that occurred outside the

 relevant EEOC filing limitations" to support its argument that "[a]llegations of discrete injury do



                                                   5
Case 2:20-cv-00154-JRS-DLP Document 33 Filed 11/20/20 Page 6 of 8 PageID #: 167




 not trigger the continuing violation doctrine." 536 U.S. 101, 122 St. Ct. (2002); see also dkt. 32 at

 5. The defendants also rely on a footnote in this Court's Order in Isby-Israel v. Wynn, et al., No.

 2:12-cv-001116-JMS-MJD, dkt. 274 at 4, n.4, in which the Court would limit most of its discussion

 to the review procedures that were in place in the two-year period proceeding the filing of the suit

 in light of the statute of limitations. Dkt. 32 at 5. However, whether the continuing violation

 doctrine applied to Mr. Isby's case was not argued to the Court.

        Furthermore, in National Railroad, "[d]iscrete acts such as termination, failure to promote,

 denial of transfer, or refusal to hire are easy to identify. Each incident of discrimination and each

 retaliatory adverse employment decision constitutes a separate actionable 'unlawful employment

 practice.'" 536 U.S. at 114. The allegations related to a hostile work environment were different

 because "[t]heir very nature involves repeated conduct . . . . The 'unlawful employment practice'

 therefore cannot be said to occur on any particular day. It occurs over a series of days or perhaps

 years and, in direct contrast to discrete acts, a single act of harassment may not be actionable on

 its own." Id. at 115. Accordingly, "[p]rovided that an act contributing to the claim occurs within

 the filing period, the entire time period of the hostile environment may be considered by a court

 for the purposes of determining liability." Id. at 117.

        The Court finds the defendants' interpretation of Mr. Favela's claims too narrow. First, the

 defendants' argument requires the conclusion that the Constitution guarantees Mr. Favela a

 meaningful review every month such that he should have filed a federal lawsuit each time he

 received a perfunctory review. However, the frequency of the required review has not been

 established in this case. If there is no constitutional requirement for monthly review, it would be

 unreasonable to require Mr. Favela to sue after each monthly review, even if such review was a

 sham. Turley, 729 F.3d at 651. Second, Mr. Favela is arguing that the defendants failed to afford



                                                   6
Case 2:20-cv-00154-JRS-DLP Document 33 Filed 11/20/20 Page 7 of 8 PageID #: 168




 him due process over the course of an eight-year period and cites to the 30-day automatic reviews

 that included uninformative boilerplate language and all other reviews (90-day or annual) which

 he contends included the same as evidence that he was not receiving meaningful review over this

 prolonged time period. Accordingly, as the Court cannot determine that each monthly review was

 actionable on the pleadings alone, and Mr. Favela alleges that his due process rights were

 continuously violated over the course of eight years, the defendants have not met their burden that

 Mr. Favela's due process claims for acts prior to March 20, 2018, are barred by the statute of

 limitations.

        Further, Mr. Favela's conditions of confinement claims are similar to the hostile work

 environment claim described in National Railroad in that a single occurrence of an unsuitable

 condition in his cell would not even be actionable on its own. Whether prolonged confinement

 constitutes an Eighth Amendment violation depends both "'on the duration and nature of the

 segregation.'" Isby, 856 F.3d at 521 (quoting Rice ex rel. Rice v. Corr. Med. Servs., 675 F.3d 650,

 666 (7th Cir. 2012)). Accordingly, Mr. Favela's Eighth Amendment claims fall within the

 continuing violation doctrine and are not barred by the statue of limitations.

        Because the Court has determined that the continuing wrong doctrine applies to Mr.

 Favela's federal and state claims, it need not address the doctrine of concealment or resolve any

 dispute between the parties regarding a two-year or five-year applicable statute of limitations for

 Indiana tort claims.

                                          III. Conclusion

        For the foregoing reasons, the defendants' partial motion to dismiss, dkt. [19], which the

 Court construes as a motion for partial judgment on the pleadings under Federal Rule 12(c), is

 denied. Previously the Court had stayed the deadline for defendants to answer the plaintiff's



                                                  7
Case 2:20-cv-00154-JRS-DLP Document 33 Filed 11/20/20 Page 8 of 8 PageID #: 169




 complaint. Dkt. 23. The defendants now must serve their answer on the plaintiff within fourteen

 days of this Order. See Fed. R. Civ. P. 12(a)(4)(A).




        IT IS SO ORDERED.

        Date:    11/20/2020




 Distribution:

 Jeffrey R. Cardella
 LAW OFFICE OF JEFF CARDELLA LLC
 jeffcardella@cardellalawoffice.com

 Kyle Christie
 CHRISTIE FARRELL LEE & BELL, P.C.
 kyle@cflblaw.com

 David C. Dickmeyer
 INDIANA ATTORNEY GENERAL
 David.Dickmeyer@atg.in.gov

 Sarah Jean Shores
 INDIANA OFFICE OF THE ATTORNEY GENERAL
 sarah.shores@atg.in.gov

 Margo Tucker
 INDIANA ATTORNEY GENERAL
 margo.tucker@atg.in.gov




                                                8
